 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
                                                    CASE NO. 2:19-cv-02036-RSM
10
     LASSANA MAGASSA,                               STIPULATED MOTION TO
11
                                                    EXTEND ANSWER DEADLINE
12                              Plaintiff,          AND ORDER
13                       v.
14 CHAD WOLF, in his Official Capacity as
   Acting Secretary of the Department of
15
   Homeland Security, et al.,
16
                              Defendants.
17
18
19         COMES NOW Defendants Chad Wolf, David Pekoske, Mark Morgan, William

20 Barr, Christopher Wray, and Charles Kable, all in their official capacities (the “Official
21 Capacity Defendants”), through their counsel Antonia Konkoly, Trial Attorney, U.S.
22 Department of Justice, and Plaintiff Lassana Magassa, by and through his counsel, in this
23 stipulated motion to extend by one week, from March 6, 2020, to March 13, 2020, the
24 deadline by which the Official Capacity Defendants must answer or otherwise respond to
25 Plaintiff’s Complaint. In addition, the Official Capacity Defendants and Plaintiff jointly
26 request that each be granted leave to file memoranda—respectively, in support of and in
27 opposition to the Official Capacity Defendants’ anticipated motion to dismiss—not to
28 exceed 30 pages, in excess of the limitations set by LCR 7(e)(3).
     STIPULATED MOTION TO EXTEND                                   U.S Department of Justice
     ANSWER DEADLINE                                               1100 L Street NW
     AND ORDER - 1                                                 Washington, DC 20005
     2:19-cv-02036-RSM                                             (202) 514-2395
 1          The grounds for this motion are as follows:
 2
        1. Plaintiff initiated the instant action on December 12, 2019. Dkt. No. 1. Plaintiff’s
 3
     claims generally relate to (1) the prior revocation of his Security Information Display
 4
 5 Area (“SIDA”) badge, which he required to hold a job in a secure area of the Seattle-
 6
     Tacoma Airport; (2) the procedural sufficiency of the administrative redress procedures
 7
     he was afforded (prior to the later re-issuance to him of a new SIDA badge) to appeal this
 8
 9 revocation; and (3) his allegations that he has encountered certain travel-related
10
     difficulties as a result of an alleged placement on the Terrorist Screening Database
11
     (“TSDB”). See generally id.
12
13      2. Plaintiff served the U.S. Attorney’s Office for the Western District of Washington
14
     via hand delivery on January 6, 2020. Accordingly, the current deadline by which the
15
     Official Capacity Defendants must answer or otherwise respond to Plaintiff’s Complaint
16
17 is March 6, 2020. The Official Capacity Defendants plan to file a motion to dismiss under
18
     Rule 12(b)(1) and/or Rule 12(b)(6) (“Official Capacity Defendants’ motion”).
19
        3. The Official Capacity Defendants’ anticipated motion to dismiss is in progress;
20
21 however, due to short-term conflicts and competing professional obligations on the part
22
     of relevant U.S. Department of Justice personnel, including but not limited to the
23
     undersigned counsel, the Official Capacity Defendants request a brief, one-week
24
25 extension of their response deadline, through and including March 13, 2020, in order to
26
     ensure adequate time for the preparation and internal review of their motion, while
27
28
     STIPULATED MOTION TO EXTEND                                    U.S Department of Justice
     ANSWER DEADLINE                                                1100 L Street NW
     AND ORDER - 2                                                  Washington, DC 20005
     2:19-cv-02036-RSM                                              (202) 514-2395
 1 concurrently meeting other pending litigation deadlines as well as other professional
 2
     obligations.
 3
        4. The parties have conferred, and Plaintiff consents to the requested one-week
 4
 5 extension, provided that the Official Capacity Defendants notice their anticipated motion
 6
     to dismiss for consideration on April 17, 2020, in order to accommodate numerous
 7
     scheduling conflicts on the part of Plaintiff’s counsel extending from mid-March through
 8
 9 the beginning April. The Official Capacity Defendants agree that if the requested one-
10
     week extension is granted, they will notice their anticipated motion to dismiss for
11
     consideration on April 17, 2020, which pursuant to LCR 7(d)(3) will require Plaintiff to
12
13 file an opposition on or before April 13, 2020.
14
        5. Additionally, the parties jointly request that each be afforded leave to file
15
     memoranda—respectively, in support of, and in opposition to the Official Capacity
16
17 Defendants’ anticipated motion to dismiss—not to exceed 30 pages. The parties
18
     respectfully submit that this request is both supported by good cause and in the interest of
19
     judicial economy. Plaintiff’s allegations purport to implicate the maintenance and
20
21 implementation of the TSDB, a complex inter-agency undertaking. They further
22
     implicate the Transportation Security Administration’s (“TSA”) procedures for
23
     conducting Security Threat Assessments of persons seeking to hold credentialed access to
24
25 secure areas of airports, and for allowing persons whose credentials have been revoked
26
     the ability to appeal such revocations. The details of these administrative schemes are
27
     crucial to both Plaintiff’s claims, and the Official Capacity Defendants’ defenses, and
28
     STIPULATED MOTION TO EXTEND                                    U.S Department of Justice
     ANSWER DEADLINE                                                1100 L Street NW
     AND ORDER - 3                                                  Washington, DC 20005
     2:19-cv-02036-RSM                                              (202) 514-2395
 1 thus require careful and through elaboration and discussion. In addition, the Official
 2
     Capacity Defendant intend, in response to the varied nature of Plaintiff’s alleged injuries,
 3
     and the numerous legal theories under which he seeks to vindicate them, to interpose
 4
 5 numerous distinct grounds for dismissal, pursuant to both Rule 12(b)(1) and 12(b)(6).
 6
     Accordingly, the parties respectfully assert that the additional requested pages are in the
 7
     interest of judicial economy, in that they will allow both sides adequate space in which to
 8
 9 develop and interpose in their respective pleadings all of their many relevant arguments
10
     and/or defenses.
11
            A proposed order is attached hereto for the convenience of the Court.
12
13
14
            DATED this 2nd day of March, 2020.
15
            SO STIPULATED
16
                                                       Respectfully submitted,
17
18                                                     BRIAN T. MORAN
                                                       United States Attorney
19
20                                                     JOSEPH H. HUNT
                                                       Assistant Attorney General
21
22                                                     TONY COPPOLINO
                                                       Deputy Branch Director
23
                                                       BRIGMAN J. BOWEN
24                                                     Assistant Branch Director
25
                                                                       /s/
26                                                     Antonia Konkoly
27                                                     Trial Attorney
                                                       U.S. Department of Justice
28                                                     Civil Division, Federal Programs Branch
     STIPULATED MOTION TO EXTEND                                    U.S Department of Justice
     ANSWER DEADLINE                                                1100 L Street NW
     AND ORDER - 4                                                  Washington, DC 20005
     2:19-cv-02036-RSM                                              (202) 514-2395
 1                                 1100 L St. NW, Room 11110
                                   Washington, DC 20005
 2
                                   (202) 514-2395 (direct)
 3                                 (202) 616-8470
                                   antonia.konkoly@usdoj.gov
 4
 5                                 Counsel for the Official Capacity
                                   Defendants
 6
 7                                 /s/ Charles D. Swift
                                   /s/ Christina A. Jump
 8
                                   Charles D. Swift
 9                                 Counsel for Plaintiff
                                   WA State Bar No. 41671
10
                                   Christina A. Jump
11                                 Pro Hac Vice Counsel for Plaintiff
                                   TX State Bar No. 00795828
12
                                   833 E. Arapaho Rd., Suite 102
13                                 Richardson, TX 75081
                                   Tel: (972) 914-2507
14
                                   Fax: (972) 692-7454
15                                 cswift@clcma.org
                                   cjump@clcma.org
16
17                                 /s/ Alisa R. Brodkowitz
                                   Alisa R. Brodkowitz
18
                                   Local Counsel for Plaintiff
19                                 WA State Bar No. 31749
                                   Friedman | Rubin PLLP
20
                                   1109 1st Ave., Ste. 501
21                                 Seattle, WA 98101
                                   Tel: (206) 501-4446
22
                                   Fax: (206) 623-0794
23                                 alisa@friedmanrubin.com
24
                                   Counsel for the Plaintiff
25
26
27
28
     STIPULATED MOTION TO EXTEND                U.S Department of Justice
     ANSWER DEADLINE                            1100 L Street NW
     AND ORDER - 5                              Washington, DC 20005
     2:19-cv-02036-RSM                          (202) 514-2395
 1                                             ORDER
 2
             Pursuant to the parties’ motion, and the parties having stipulated and agreed, and
 3
     the Court finding good cause, it is hereby ORDERED that the deadline by which the
 4
 5 Official Capacity Defendants must answer or otherwise respond to Plaintiff’s Complaint
 6
     is extended by one week, through and including March 13, 2020. The Official Capacity
 7
     Defendants, who intend to file a motion to dismiss Plaintiff’s Complaint, shall notice
 8
 9 their anticipated motion to dismiss for consideration on April 17, 2020; pursuant to LCR
10
     7(d)(3), Plaintiff will accordingly file an opposition to this motion on or before April 13,
11
     2020.
12
13           It also hereby further ORDERED that the Official Capacity Defendants, and the
14
     Plaintiff, may each file a memorandum, respectively, in support of and in opposition to
15
     the Official Capacity Defendants’ anticipated motion to dismiss, not to exceed 30 pages.
16
17
18
             Dated this 4 day of March 2020.
19
20
21                                              A
                                                RICARDO S. MARTINEZ
22                                              CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                     U.S Department of Justice
     ANSWER DEADLINE                                                 1100 L Street NW
     AND ORDER - 6                                                   Washington, DC 20005
     2:19-cv-02036-RSM                                               (202) 514-2395
